DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/06/2022 has been entered.
3.	As directed by the amendment: claims 1, 3 and 9-10 have been amended, claims 4-5, 7 and 17-20 have been cancelled previously, and claim 21 has been added. Thus, claims 1-3, 6, 8-16 and 21 are presently pending in this application, claims 13-16 remain withdrawn from consideration.
Election/Restrictions
4. 	Claim 1 is allowable. Claims 13-16 are previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction/election of species requirement as to claims 1-20 among Species A-C, as set forth in the Office action mailed on 03/05/2020, is hereby withdrawn and claims 13-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William G. Grigos (Reg. No. 74,234) on June 14, 2022.

The application has been amended as follows: 
In claim 1, line 6: before “the end cap comprising”, “an end cap at a first end portion of the first chamber,” has been replaced with --an end cap at a first end portion of the first gas cylinder,--.
In claim 1, line 11: before “that couples”, “an adapter at a second end portion of the first chamber” has been replaced with  --an adapter at a second end portion of the first gas cylinder--.
In claim 6, line 2: after “check valve configured”, “to allow gas to flow” has been replaced with  --to allow the gas to flow--.
In claim 6, lines 3-4: after “a second one-way”, “check configured to allow gas to flow” has been replaced with  --check valve configured to allow the gas to flow--.
In claim 14, lines 1-2: after “wherein the controller is programmable”, “ to selectively control a select one or more of a position of the first piston” has been replaced with --to selectively control a selected position of the first piston--.
In claim 16, lines 3-4: after “actuate the first piston”, “based on the measured pressure from the at least one pressure sensor” has been replaced with --based on the pressure measured from the at least one pressure sensor--.

Allowable Subject Matter
6.	Claims 1-3, 6, 8-16 and 21 are allowed.
The following is an examiner's statement of reasons for allowance: the independent claim 1 has been amended to disclose a gas booster construction with an adapter, wherein the fourth conduit surrounding at least a portion of the first rod at a central portion of the adapter and extending along an axis of the first rod, the fourth conduit being coupled to the third conduit and having an outlet to the second chamber. Specifically, the prior art of record neither discloses nor makes obvious a gas booster structure, wherein a first gas cylinder comprising: an end cap at a first end portion of the first gas cylinder having a first inlet check valve, a first outlet check valve, a first conduit, and a second conduit, wherein an end of the first conduit being coupled to the first inlet check valve and another end of the first conduit being coupled to the first outlet check valve, the second conduit being coupled to the first conduit and having an outlet to the first chamber; and an adapter at a second end portion of the first gas cylinder, which is comprising a second inlet check valve, a second outlet check valve, a third conduit, and a fourth conduit and which is further coupling the first gas cylinder to a drive housing that houses a drive driving the first piston, wherein the drive comprises an electric motor, which is coupled to the first piston of the first gas cylinder by the first rod to actuate the first piston and configured to convert electric energy to a linear motion, and wherein an end of the third conduit being coupled to the second inlet check valve and another end of the third conduit being coupled to the second outlet check valve, the fourth conduit surrounding at least a portion of the first rod at a central portion of the adapter and extending along an axis of the first rod, the fourth conduit being coupled to the third conduit and having an outlet to the second chamber, in combination with all limitations of the independent claim 1.
Several other searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all the claimed limitations of the instant independent claim. As a result the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/LILYA PEKARSKAYA/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746